Citation Nr: 0334671	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-17 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for anxiety disorder.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1985 to January 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision that 
granted service connection for anxiety disorder and assigned 
a 30 percent disability evaluation, effective September 26, 
2001.  The veteran filed a notice of disagreement in May 
2002.  The RO issued a statement of the case in August 2002.  
The RO received the veteran's substantive appeal in October 
2002.  

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected anxiety disorder, 
the Board has characterized this issue in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Since the September 2001 effective date of the grant of 
service connection, the veteran's anxiety disorder has been 
manifested, primarily, by episodic depression, anxiety, 
anger/irritability, and sleep impairment; these symptoms 
reflect no more than occupational and social impairment with 
occasional decrease in work efficiency.




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for anxiety disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9413 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for a higher initial evaluation of 
service-connected anxiety disorder has been accomplished.

Through the April 2002 rating decision, the August 2002 
statement of the case, and the January 2003 supplemental 
statement of the case, the RO notified the veteran of the 
legal criteria governing the claim, the evidence that had 
been considered in connection with her appeal, and the bases 
for the assignment of a 30 percent initial disability 
evaluation.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support her claim, and has been afforded ample 
opportunity to submit information and evidence.  

The Board also finds that a December 2001 letter of the RO 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA, has also been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, 
the RO notified the veteran of the information and evidence 
needed to establish the claim for service connection; and 
requested that the veteran provide information, and, if 
necessary, authorization, to enable it to attempt to obtain 
any outstanding medical evidence pertinent to the claim on 
appeal.  

The Board acknowledges that in the December 2001 letter, the 
RO requested that the veteran furnish information and/or 
evidence pertinent to the claim on appeal within 60 days, 
whereas the governing statute provides for a response period 
of one year.  See 38 U.S.C.A. § 5103.  In a recent decision, 
the United States Court of Appeals for the Federal Circuit 
invalidated the less than one year (30-day) response period 
contained in 38 C.F.R. § 3.159(b)(1), as inconsistent with 38 
U.S.C. § 5103(b)(1).  See Paralyzed Veterans of America (PVA) 
v. Secretary of Veterans Affairs (Secretary), No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

However, the Board finds no violation of the notification 
provisions of 38 U.S.C.A. § 5103(b)(1) that would affect the 
outcome of the decision in this case.  As the record clearly 
reflects, the veteran has undergone a VA examination, with 
necessary testing, in connection with this claim, and all VA 
and identified private mental health treatment records have 
been received and considered.  As this evidence provides a 
sufficient basis upon which to evaluate the claim, VA's duty 
to assist has been met.  See 38 U.S.C.A. § 5103A.  
Significantly, since the RO's December 2001 letter, more than 
a year has passed without the submission or identification of 
any pertinent medical evidence not of record, and neither the 
veteran nor his representative has indicated that there is 
any pertinent evidence outstanding that has not been 
obtained.  In fact, in a January 2002 statements submitted by 
the veteran's representative and the veteran, the RO was 
requested to process the veteran's claim based upon the 
evidence then of record.  

Under these circumstances, the Board finds that there is no 
prejudice in going forward with a decision in the appeal, as 
any failure on VA's part in its duty to notify the veteran is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2003).  

II.  Factual Background 

The veteran's service medical records show treatment for an 
adjustment disorder with depressed mood and personality 
disorder with dependant traits.  She was recommended for 
early separation from the military.  

In September 2001, the veteran claimed entitlement to service 
connection for depression and a sleep disorder.  She 
identified medical treatment from Shelby Medical Associates 
and the VA mental health clinic in Charlotte, North Carolina.  
Thereafter, the RO obtained the identified treatment records.  

Records from Shelby Medical Associates from May 1998 to 
August 2001 show treatment for anxiety and depression.  In 
November 1999, she was seen with depression and homicidal 
ideation.  She complained of stress between her and her 
supervisor.  She turned over a handgun to her treatment 
provider and was reportedly relieved that help was available 
to her.  A July 2000 treatment note indicated that the 
veteran had done exceedingly well with her depression and no 
longer had any homicidal or suicidal ideation.  

In August 2001, the veteran reported recurrent depression.  
She was on Zoloft with good results but stopped when she 
switched jobs and got a boyfriend.  She denied any further 
homicidal or suicidal ideation but complained of anxiety.  
She was prescribed Zoloft.  

VA mental health treatment records show that the veteran was 
first seen in September 2001 with complaints of anxiety 
attacks.  On her initial intake, she reported a history of 
anxiety, depression, difficulty concentrating, and difficulty 
controlling violent behavior.  In November 2001, she 
complained of anxiety with tension in her neck, heart 
palpitations, shakiness, and irritability.  She was also 
bothered by sleep difficulty.  She denied any depressive 
symptoms of crying spells or feelings of sadness.  Mental 
health treatment records through March 2002 show a continuing 
diagnosis of rule out anxiety disorder.  

In March 2002, the veteran underwent VA examination.  She 
reported that she was anxious most of the time, could not 
relax and was especially aggravated by crowds.  She reported 
episodic depression.  She was not a good sleeper and 
complained of anger in the workplace and while driving.  She 
denied any suicidal ideation.  She was taking sertaline and 
BuSpar with a little benefit.  She was employed full time, 
lived with her boyfriend, and was close with her family.  

On mental status examination, she was alert and cooperative.  
The examiner noted that there was no looseness of association 
or flight of ideas; no bizarre facial movements or tics; and 
no nightmares, flashbacks or intrusive thoughts.  
Additionally, there was no evidence of suicidal or homicidal 
ideation, delusions, hallucinations, ideas of reference, 
suspiciousness or memory loss.  The examiner described her 
mood as a bit tense, but noted that she had appropriate 
affect, judgment and intellectual capacity.  The examiner 
rendered an Axis I diagnosis of anxiety disorder, not 
otherwise specified and an Axis II diagnosis of personality 
disorder, not otherwise specified.  The examiner noted some 
social impairment and difficulty in maintaining and 
establishing relationships, and assigned a Global Assessment 
of Functioning (GAF) scale score of 60.  The examiner 
commented that such score represented moderate symptoms with 
social and occupational difficulties.  

VA mental health clinic records from March 2002 to October 
2002 reflect continuing treatment.  In March 2002, the vetean 
denied any depressive symptoms but reported stress regarding 
her employer and was worried that she would be forced to work 
on the weekends or that her employer's business would fail.  
The veteran was encouraged not to project into future.  In 
April 2002, she reported that the business was doing well but 
expressed concern regarding her ability to pay bills.  In 
June 2002, she reported that she continued to feel anxious 
and was a little down at times.  The impression was 
generalized anxiety disorder.  A July 2002 note reflects that 
the veteran had stopped worrying over the status of her 
employment and reported that her relationship with her 
significant other was going well.  In August and September 
2002, she was counseled regarding relationships with family 
members.  In October 2002, she was seen in the medication 
clinic with complaints that Celexa made her "wired" and 
that she was not sleeping well at night.  There were no signs 
of depression or psychosis.  She was continued on BuSpar and 
a trial of cyproheptadine.  

III.  Analysis

Disability evaluations are determined by comparing 
symptomatology with rating criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.
38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, cited to above, the Court noted an 
important distinction between an appeal involving the 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected and those appeals 
involving a claimant's disagreement with a mere denial of a 
claim for an increased rating.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown., 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the issue on appeal involves consideration of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

The veteran has been assigned an initial 30 percent rating 
for psychiatric impairment since the September 26, 2001 
effective date of the grant of service connection.  Although 
the rating has been assigned under Diagnostic Code 9413, 
pursuant to which anxiety disorder is evaluated, the 
veteran's psychiatric disability is rated under a general 
rating formula, set forth at 38 C.F.R. § 4.130.   

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  See 38 C.F.R. 
§ 4.130.  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is assigned for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

Since the September 26, 2001 effective date for the grant of 
service connection, the record shows that the veteran's 
anxiety disorder has been manifested, primarily, by episodic 
depression, anxiety, anger/irritability, and sleep 
impairment.  Considering the evidence in light of the above 
referenced criteria, the Board finds that these symptoms are 
reflective of no more than occupational and social impairment 
with occasional decrease in work efficiency, for which a 30 
percent evaluation is warranted.  

Clearly, the record shows continuing treatment for anxiety 
and stress associated with employment and social interaction.  
However, the record does not reflect that the criteria for at 
least the next higher, 50 percent, evaluation are met.  There 
is no medical evidence establishing, at any point since the 
September 26, 2001 effective date of the grant of service 
connection, that the veteran has experienced at least 
occupational and social impairment with reduced reliability 
and flexibility due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once weekly, difficulty in understanding 
complex commands; impairment in short- and long-term memory; 
impaired judgment; or impaired abstract thinking.  Earlier, 
the veteran displayed symptoms and behavior that can be 
characterized as homicidal ideation; however, the medical 
evidence also establish that by August 2001 (the month before 
the effective date of the grant of service connection), such 
symptoms had resolved.  Moreover, while VA outpatient 
treatment records since November 2001 reflects treatment for 
anxiety and work-related and social stress, notwithstanding 
such symptoms of the veteran's anxiety disorder, the claims 
file also reflects that the veteran has been able to maintain 
full time employment, without restriction.  

In short, the Board finds that the symptoms shown demonstrate 
that the criteria for at least the next higher, 50 percent 
evaluation, simply are not met.  This is so even when all of 
the veteran's psychiatric impairment, to include that 
possibly attributable to her nonservice-connected personality 
disorder, is considered.  (Parenthetically, the Board notes 
that no examiner has specifically indicated whether it is 
possible to separate the symptoms and affects of service-
connected from nonservice-connected psychiatric disability).  
See Mittleider v. West, 11 Vet. App. 181 (1998).  It follows 
then, that on this record, the criteria for any evaluation in 
excess of 50 percent likewise are not met.  

The Board also points out that the GAF score assigned in this 
case is consistent with the initial 30 percent evaluation 
assigned.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

The May 2002 examiner assigned a GAF of 60.  Pursuant to the 
DSM-IV, GAF scores between 51 and 60 indicate moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  This definition is 
consistent with the symptoms the veteran has demonstrated in 
this case; hence, the assigned GAF likewise provides no basis 
for assignment of any higher evaluation.  

In light of the foregoing, the Board determines that there is 
no schedular basis for assignment of more than the initial 30 
percent rating assigned for anxiety disorder.  The Board also 
finds that 38 C.F.R. § 3.32 1(b)(1) (cited to in the August 
2002 statement of the case) provides no basis for assignment 
of more than a 30 percent rating, at any point since the 
effective date of the grant of service connection, on an 
extra-schedular basis.  In the absence of evidence of marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), frequent periods of 
hospitalization, or evidence that the disability otherwise 
has rendered impractical the application of the regular 
schedular standards, the criteria for invoking the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board must conclude that 
the veteran's claim for an initial evaluation in excess of 30 
percent for service-connected anxiety disorder must be 
denied.  Inasmuch as the 30 percent assigned reflects the 
greatest degree of psychiatric impairment shown since the 
September 26, 2001 effective grant of service connection, 
there is no basis for assignment of any staged rating 
pursuant to Fenderson.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for a higher initial 
evaluation, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

An initial evaluation greater than 30 percent for anxiety 
disorder is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



